IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE

                                                                 FILED
                                                                    May 6, 1998
JOE ERWIN and SUSAN ERW IN,         )
as surviving parents and next of kin)
of BETHANY SUZANNE ERWIN,           )                            Cecil W. Crowson
                                    )                           Appellate Court Clerk
        Plaintiffs/Appellants,      )           Appeal No.
                                    )           01-A-01-9706-CV-00248
VS.                                 )
                                    )           Maury Circuit
JAMES M. ROSE, WADE MATHENY, )                  No. 5932
in his capacity as Sheriff of Maury )
County, Tennessee, MAURY COUNTY )
SHERIFF’S DEPARTMENT, MAURY )
COUNTY, TENNESSEE, and              )
TRACY JOE LOVELL,                   )
                                    )
        Defendants/Appellees.       )


                OPIN ION O N PE TITION TO REHE AR

             The appellants have filed a petition to rehear based on the Western

Section’s opinion in Sims v. Stewart, No. 02A01-9706-CV-00123 (Jackson, Jan. 21,

1998). In Sims the court relied on an earlier case of Dwight v. Tennessee Farmers

Mut. Ins. Co., 701 S.W.2d 621 (Tenn. App. 1985), and decided that the policy in

question “provides that reduction for worker’s compensation benefits applies to

damages and in no way affects the coverage available.” We think that Dwight stated

the opposite; it stated that coverage was reduced by any worker’s compensation

benefits paid or payable.

             We respectfully overrule the petition to rehear.



                                         _________________________________
                                         HENRY F. TODD, PRESIDING JUDGE
                                         MIDDLE SECTION


                                         _________________________________
                                         BEN H. CANTRELL, JUDGE


                                         _________________________________
                                         WILLIAM C. KOCH, JR., JUDGE